COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON


                                           ORDER



Cause No 01-11-00703-CV; In the Interest of D.J.W., A Child

           On appeal from the 313th District Court of Harris County, Texas, trial court case
           number 2010-04338J

       On August 31, 2012, appellant, N.W., filed a motion for rehearing and a motion for
reconsideration en banc from this Court’s August 16, 2012 opinion. The Court requests a
response. It is ordered that the appellee’s response is due Tuesday, September 18, 2012.
      It is so ORDERED.


Judge’s signature: /s/Michael Massengale
                 Acting individually




Date: September 4, 2012